Citation Nr: 1222411	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1971 to December 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied the Veteran's claim of service connection for a bilateral hearing loss disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

In remanding this matter in February 2011, the Board instructed the RO/AMC to provide the Veteran an examination to determine the nature and etiology of any current hearing loss disability.  The Board set forth a two part set of instructions for the VA examiner, the first to consider the Veteran's claim on a direct basis and the second to consider the claim on a secondary basis to service-connected tinnitus.  Subsequently, the Veteran was afforded an examination in March 2011.  

The examination report reflects that the examiner complied with the first part of the Board's remand instructions, i.e. offered an opinion as to the relationship between the Veteran's current disability and service.  However, the examiner did not address the Veteran's claim on a secondary basis to service-connected tinnitus as requested.  The examiner noted the Veteran's report that he had not experienced any ringing or buzzing in his ears since about one year after service discharge, and did not further discuss the relationship of the Veteran's hearing loss disability and tinnitus.   The Court has held that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, on remand, another examination to address the relationship between the claimed hearing loss disability and service-connected tinnitus must be provided. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine whether any current hearing loss is related to service-connected tinnitus.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  

All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  The examiner must ask the Veteran to clarify his current tinnitus symptoms.  

The examiner should determine if it is at least as likely as not (i.e. 50 percent or greater probability) whether any hearing loss disability is related to, was caused by, or aggravated by the Veteran's service-connected tinnitus.  

If the service-connected tinnitus aggravates (i.e., permanently worsens) the hearing loss disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  The examiner should report the baseline level of severity of the hearing loss disability prior to the onset of aggravation.  If some of the increase in severity of the disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural  progression of the disease.

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record.
	
2. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


